COXE, Circuit Judge.
I concur in the result but prefer fo rest the decision upon the fact that the question has now become academic. The schedules filed by the bankrupt since the decision of the district court show beyond question that the bankrupt was and is insolvent. If a new trial were granted, the result would inevitably be the same. The bankrupt cannot deny its own statements and admissions found in the papers filed by it. Courts do not sit to hear moot questions, however interesting they may be, and we have frequently held that where, for any reason, there has ceased to be a controversy between the parties, we will not listen to a discussion of the issue which previously existed.
Two of these cases arose during the present term., viz., Victor Talking Machine Co. v. American Graphophone Co., 191 Fed. 1007, decided February 6, 1912, and In re Lloyd Italiano Societa Di Navigazione, 196 Fed. 1006, 115 C. C. A. 671, decided April 8, 1912. In the latter case we said:
“It appears from the papers and was admitted at the argument that a decision of the interesting question debated, no matter how it may be decided, will In no way change the final decree entered in the District Court. The fact that the question is one which the shipping interests of this and other countries wish to have settled is unimportant. This court does not sit to hear moot questions.”
The schedules filed by the bankrupt are properly before us upon a motion made prior to the argument to dismiss the appeal.